                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION



Abdullah M. Muslim,
                                           Case Nos. 2:08-cr-238 I 2:10-cr-64 I
                                           2:10-cr-65


      Petitioner,                          JUDGE MICHAEL H. WATSON
                                           Magistrate Judge Chelsey M. Vascura
      V.




United States of America,

      Respondent.

                              OPiNiON AND ORDER

      On October 11,2018, the Magistrate Judge issued a Report and

Recommendation ("R&R") recommending that Petitioner's motion to vacate

under 28 U.S.C. § 2255 be transferred as a successive petition to the United

States Court of Appeals for the Sixth Circuit. ECF No. 42. Although the parties

were advised of the right to object to the R&R, and of the consequences of failing

to do so, no objections have been filed. The R&R, ECF No. 42, is therefore,

ADOPTED and AFFIRMED. This action is hereby DISMISSED.

      Pursuant to 28 U.S.C. § 2253{c)(1 )(B), the Court must also assess

whether to issue a certificate of appealability. Rule 11 of the Rules Governing

Section 2255 Proceedings for the United States District Courts states that "[tjhe

district court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant." Petitioner has waived, however, the right to file
an appeal by failing to file objections to the Magistrate Judge's

recommendations. See Thomas v. Am, 474 U.S. 140,147 (1985); United States

V. Walters, 638 F. 2d 947, 950 (6th Cir. 1981). The Court therefore declines to

issue a certificate of appealability.

      IT IS SO ORDERED.



                                        MrCHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case Nos. 2:08-cr-238 / 2:10-cr-64 /
2:10-cr-65                                                            Page 2 of 2
